DETAILED ACTION
The amendments filed 1/21/2022 have been entered.  Claims 1-6, 8, and 10-16 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) in view of Noh (KR 101784500; citations are to the translation mailed 10/26/2021).
Kawamatsu teaches:
Re claim 1.  A robot comprising: 
a manipulator configured to move a tool (arm 75 and substrate W holding component, Figure 4); and 
a processor (robot control unit 30, Figure 5 and paragraph [0045]) configured to control the manipulator by: 
setting a boundary (paragraphs [0056 and 0076]), 
generating a first path in response to a received execution instruction (paragraphs [0011 and 0082]), 
(paragraphs [0011 and 0084-86]), and 
controlling the manipulator based on the second path (paragraphs [0011 and 0089]),
wherein the processor determines a representative region among regions included in the boundary, and determines whether or not the first path goes beyond the boundary based on the first path and the representative region (zones A-E, Figure 6 and paragraphs [0057-0063]). 

Kawamatsu fails to specifically teach: (re claim 1) wherein the processor determines a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path.
Noh teaches, at page 6, first full paragraph, representing a region of an obstacle as an ellipsoid and determining a closest point to the obstacle for determining a path for avoiding obstacles.  This reduces processing as only an ellipsoid must be considered in the avoidance calculations, rather than multiple irregularly shaped obstacles.  Such a teaching of using the closest point to an obstacle for determining obstacle free paths of robots suggest such robots only perform obstacle avoidance calculations for nearby obstacles, and distant obstacles need not be considered for obstacle avoidance calculations, thus reducing the processing necessary for remote obstacles.  
In view of Noh’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught (re claim 1) wherein the processor determines a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path; since Noh teaches representing a region of an obstacle as an ellipsoid and determining a closest point to the obstacle for determining a path for avoiding obstacles.  This reduces processing as only an ellipsoid must be considered in the avoidance calculations, rather than multiple irregularly shaped obstacles.  Such a teaching of using the closest point to an obstacle for determining obstacle free paths of robots suggest such robots only perform obstacle avoidance calculations for nearby obstacles, and distant obstacles need not be considered for obstacle avoidance calculations, thus reducing the processing necessary for remote obstacles.  

Kawamatsu further teaches:
Re claim 3.  Wherein the processor is further configured to: 
determine an execution operation to be performed by the robot based on the received execution instruction (paragraph [0011]), and 
generate the first path based on the determined execution operation (paragraph [0011]).

Re claim 4.  Wherein the processor generates the first path as a path for moving the 40Attorney Docket No.: 6665-0131PUS1 tool (paragraph [0011]).

Re claim 5.  Wherein the processor determines that the first path goes beyond the boundary when the first path intersects with the boundary (paragraph [0059]).

Re claim 6.  Wherein the processor performs simulation for the manipulator moving according to the first path, and when at least a part of the manipulator intersects with the boundary according to a result of the simulation, the processor determines that the first path goes beyond the boundary (paragraph [0059]).

Re claim 8.  Wherein the processor determines a representative point among points on the tool, and determines whether or not the first path goes beyond the boundary based on a location of the representative point that will move according to the first path and a location of the representative region (Figure 8 and paragraph [0071]).

Re claim 12.  A method of controlling a robot, wherein the robot includes a manipulator and a tool attached to the manipulator (arm 75 and substrate W holding component, Figure 4), the method comprising: 
setting a boundary (paragraphs [0056 and 0076]); 
generating a first path in response to receiving an execution instruction (paragraphs [0011 and 0082]); 
determining whether or not the generated first path extends beyond the boundary (paragraphs [0011 and 0084]); 
(paragraphs [0011 and 0086]); and 
controlling the manipulator based on the second path (paragraphs [0011 and 0089]),
wherein the determining of whether or not the generated first path extends beyond the boundary comprises: 
determining a representative region among regions included in the boundary (zones A-E, Figure 6 and paragraphs [0057-0063]: calculations at each of y1, y2, etc.); and 
determining whether or not the first path goes beyond the boundary based on the first path and the representative region (zones A-E, Figure 6 and paragraphs [0057-0063]), 

Kawamatsu fails to specifically teach: (re claim 12) wherein the determining of the representative region among regions included in the boundary comprises determining a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path.
Noh teaches, at page 6, first full paragraph, representing a region of an obstacle as an ellipsoid and determining a closest point to the obstacle for determining a path for avoiding obstacles.  This reduces processing as only an ellipsoid must be considered in the avoidance calculations, rather than multiple irregularly shaped obstacles.  Such a teaching of using the closest point to an obstacle for determining obstacle free paths of 
In view of Noh’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claim 12) wherein the determining of the representative region among regions included in the boundary comprises determining a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path; since Noh teaches representing a region of an obstacle as an ellipsoid and determining a closest point to the obstacle for determining a path for avoiding obstacles.  This reduces processing as only an ellipsoid must be considered in the avoidance calculations, rather than multiple irregularly shaped obstacles.  Such a teaching of using the closest point to an obstacle for determining obstacle free paths of robots suggest such robots only perform obstacle avoidance calculations for nearby obstacles, and distant obstacles need not be considered for obstacle avoidance calculations, thus reducing the processing necessary for remote obstacles.  

Kawamatsu further teaches: 
Re claim 14.  Wherein the determining of whether or not the generated first path extends beyond the boundary includes: determining that the first path goes beyond the boundary when the first path intersects with the boundary (paragraph [0059]).

Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Noh (KR 101784500; citations are to the translation mailed 10/26/2021) as applied to claim 1 and 12 above, and further in view of Braune et al. (EP 2048557).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 2 and 13) wherein the processor sets the boundary based on at least one of information on coordinates input from a user, and information on coordinates input by the manipulator during a teaching interval.
Braune teaches, at paragraph [0015], such manipulators may have their boundaries defined in response to user input or based on a movement path of a device.  The user thus has a number of options for defining a boundary line or interface in a simple manner depending on the spatial conditions and requirements.  
In view of Braune’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claims 2 and 13) wherein the processor sets the boundary based on at least one of information on coordinates input from a user, and information on coordinates input by the manipulator during a teaching interval; since Braune teaches such manipulators may have their boundaries defined in response to user input or based on a movement path of a device.  The user thus has a number of options for defining a boundary line or interface in a simple manner depending on the spatial conditions and requirements.  

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Noh (KR 101784500; citations are to the translation mailed 10/26/2021) as applied to claim 1 and 12 above, and further in view of Kimura (US 2010/0161124).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 10 and 15) wherein when the first path extends beyond the boundary, the processor generates the second path by correcting the first path so that a part of the first path, which goes beyond the boundary, is changed to extend along the boundary.
Kimura teaches, at Figures 12B and 14B and paragraph [0087], moving a robot along an interference region so as to move to the target position along a shortest path and at the maximum speeds of the drive axes.  
In view of Kimura’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claims 10 and 15) wherein when the first path extends beyond the boundary, the processor generates the second path by correcting the first path so that a part of the first path, which goes beyond the boundary, is changed to extend along the boundary; since Kimura teaches moving a robot along an interference region so as to move to the target position along a shortest path and at the maximum speeds of the drive axes.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Noh (KR 101784500; citations are to  as applied to claims 1 above, and further in view of Peine et al. (US 2021/0059781).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claim 11) wherein the processor is further configured to: set a preliminary boundary, and when the manipulator moves according to the second path, control the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and control the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary, the second velocity being less than the first velocity.
Peine teaches, at Figure 3 and paragraph [0028], scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.
In view of Peine’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claim 11) wherein the processor is further configured to: set a preliminary boundary, and when the manipulator moves according to the second path, control the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and control the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary, the second velocity being less than the first velocity; since Peine teaches scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Noh (KR 101784500; citations are to the translation mailed 10/26/2021) as modified by Kimura (US 2010/0161124) as applied to 15 above, and further in view of Peine et al. (US 2021/0059781).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claim 16) further comprising: setting a preliminary boundary; and when the manipulator moves according to the second path, controlling the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and controlling the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary.
Peine teaches, at Figure 3 and paragraph [0028], scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.
In view of Peine’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claim 16) further comprising: setting a preliminary boundary; and when the manipulator moves according to the second path, controlling the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and controlling the manipulator to move at a second velocity after the tool .

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 10-11:
However, Noh is merely directed to an obstacle avoidance of a mobile robot (Noh machine translation Abstract), and Noh fails provide any disclosure relating to a manipulator of the robot that is configured to move a tool, and thus the determination of a region that becomes closest to the tool. Further, Noh fails to disclose the setting of a boundary, that is used for determining whether the manipulator should be controlled based a second path different from a first path generated in response to an execution instruction.

However, the primary reference, Kawamatsu teaches a manipulator of the robot that is configured to move a tool at arm 75 and substrate W holding component as part of transport robot TR4, Figure 4.  Kawamatsu is directed to determining a safe path for this transport robot TR4 to transfer the substrate through regions A-E, Figure 6.  Noh is similarly directed to determining a safe path for a robot, and additionally teaches, at the first full paragraph on page 6, using a closest point to an ellipsoid representing an obstacle for determining obstacle free paths of robots.  This avoids performing calculations for distant obstacles which are not collision threats for the evaluated path of the robot.  

	The combination of Kawamatsu and Noh teaches the claimed elements of the independent claims.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664